DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/6/2022, with respect to claim 81 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Regarding claim 88, the Applicant's arguments filed 5/6/2022 have been fully considered but upon further consideration they are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-68, 73, 74, 76, 77, 88, 89 and 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama U.S. PGPub 2003/0115510 in view of Schneider U.S. PGPub 2015/0053530.
Regarding claim 88, Takayama discloses a system for processing products, comprising multiple processing apparatuses (e.g. industrial machines) forming at least one processing line, and a system control, wherein at least one of the system control or the processing line is constructed for assignment of products to at least one of a processing line or a processing apparatus at least for the next processing (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5), wherein the system control or the processing line has means for central management of instructions for maintenance of the individual processing apparatuses at a first location that is remote from the processing apparatuses (e.g. location of the maintenance center), and means for outputting the respective instructions for remote implementation at a second location where the respective processing apparatus is located (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5), wherein the system is constructed for performing the management or detection of maintenance by detection of errors (e.g. disorder/abnormal condition) or drifting of at least one product processing task using measurements obtained by one or more measuring or testing systems of the processing apparatuses or processing lines, and for evaluation of said measurements used for detection of errors or drifting for sources of error to identify one or more processing apparatuses or processing lines that are responsible for the errors or drifting of the processing task (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5); and wherein measurement data of the processing apparatuses or processing lines are used to identify processing apparatuses or processing lines, which are definitely or possibly responsible for said errors or drifting, measurement data being evaluated for detecting said errors or drifting by a statistical search for sources of error and/or by intelligent or automated interpretation of error patterns in order to identify one or more processing apparatus or production lines responsible for said errors or drifting (e.g. algorithm used to estimate cause of the present disorder/abnormal condition) (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5). Takayama however, does not explicitly disclose specifically processing optical lenses.
 	Schneider discloses specifically processing lenses in a processing line (e.g. abstract; pg. 1, ¶12; pg. 2, ¶27; pg. 3, ¶32 and 41; pg. 6, ¶85; pg. 10, ¶145; pg. 11-12, ¶161; pg. 13-14, ¶200-202; Fig. 6-8). 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use Takayama’s processing line maintenance system to process lenses. One of ordinary skill in the art would have been motivated to do this in order to perform preventative maintenance when manufacturing optical lenses.
 	Therefore, it would have been obvious to modify Takayama with Schneider to obtain the invention as specified in claims 61-68, 73, 74, 76, 77, 88, 89 and 91-93.

	Regarding claim 61, Takayama discloses the system according to claim 88, further comprising multiple processing apparatuses forming at least one processing line, and a system control, wherein at least one of the system control or the processing line is constructed for assignment of lenses to at least one of a processing line or a processing apparatus at least for the next processing (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5), wherein the system control or the processing line is constructed for management or detection of maintenance of the processing apparatuses that is expected or anticipated downtimes resulting therefrom and for determining or changing the assignment taking into consideration said maintenance or downtimes (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5), 
performing the management or detection of maintenance by detection of errors or drifting of at least one processing task using measurements obtained by one or more measuring or testing systems of the processing apparatuses or processing lines (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5), and evaluation of said measurements used for detection of errors or drifting for sources of error to identify one or more processing apparatuses or processing lines that are responsible for the errors or drifting of the processing task (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 62, Takayama discloses the system according to claim 61, wherein the system control is constructed for determining or changing an assignment (e.g. correction of disorder) so that maintenance of processing apparatuses that is due or expected is temporally equalized (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 63, Takayama discloses the system according to claim 61, wherein the system control is constructed for determining or changing an assignment (e.g. correction of disorder), so that a maintenance that is due or expected occurs at a time with lower utilization or is brought forward (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 64, Takayama discloses the system according to claim 61, wherein the system control is constructed for central management of materials for the maintenance (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 65, Takayama discloses the system according to claim 64, wherein the system control is constructed for at least one of planning the maintenance based on the availability of the materials (e.g. new component to be exchanged) necessary for the maintenance or for requesting the materials necessary for maintenance that is due or expected (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 66, Takayama discloses the system according to claim 61, wherein the system or the system control has means for detecting and evaluating at least one of errors or drifting of the processing, so that individual or multiple processing apparatuses, which are responsible for errors or drifting of the processing, are identified to arrange the maintenance thereof (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 67, Takayama discloses the system according to claim 61, wherein in the event of maintenance of a processing apparatus, the processing operations or lenses intended for this processing apparatus are taken over by another, similar, processing apparatus or can be assigned thereto (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 68, Takayama discloses the system according to claim 61, wherein the system comprises multiple independently-operating processing apparatuses, wherein the system has a transfer system for transport of the lenses to and from the processing apparatuses, wherein the transfer system has transfer apparatuses, which are arranged between two adjacent processing apparatuses, respectively, and wherein the transfer apparatuses have means for receiving and intermediately storing at least one product (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 73, Takayama discloses the system according to claim 61, wherein the processing apparatuses comprise means to forward as status information the maintenance that has been carried out (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 74, Takayama discloses the system according to claim 73, wherein the processing apparatuses or the machine controls thereof are connected for exchanging said status information (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 76, Takayama discloses the system according to claim 61, wherein the system is distributed to multiple sites (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 77, Takayama discloses the system according to claim 61, wherein means for at least one of checking an assignment of already assigned lenses or performing a new assignment during 
a conveying time for individual, multiple or all lenses is provided, wherein said checking is performed when changing the current assignment parameters and when new jobs are detected, and a change in the assignment is carried out if needed (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 89, Takayama discloses the system according to claim 88, wherein the system is constructed for outputting the respective instructions on a screen (e.g. displayed solution/method of correction of disorder) or an operating console of the respective processing apparatus (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 91, Takayama discloses the system according to claim 88, wherein the system control or the processing line is constructed for automatically controlling which instructions are output or indicated while taking into consideration the respective processing apparatus and the scheduled or necessary maintenance (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 92, Takayama discloses the system according to claim 88, wherein the system control is configured to automatically request or order material necessary for the maintenance (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).
 	Regarding claim 93, Takayama discloses the system according to claim 88, wherein the system control or the processing line is constructed for management or detection of maintenance of the processing apparatuses that is expected or anticipated downtimes resulting therefrom and for determining or changing the assignment taking into consideration said maintenance or downtimes (e.g. pg. 1-2, ¶11-28; pg. 3-4, ¶36 and 39; pg. 5, ¶61-67; pg. 5-6, ¶69-74; pg. 6-7, ¶77-89; Fig. 1, 2, 4 and 5).

Claim 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama and Schneider.
Regarding claim 90, Takayama discloses outputting or indicating instructions that is carried out on a computer, but does not explicitly disclose outputting at least one of a mobile screen, mobile computer, smartphone or laptop.
 	Official notice is taken that alternatively using a portable computer was well known at the time the invention was filed in the analogous art of computing.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize a portable computer. One of ordinary skill in the art would have been motivated to do this since it provides more freedom of location in using the device for the user.
 	Therefore, it would have been obvious to modify Takayama and Schneider to obtain the invention as specified in claim 90.

Allowable Subject Matter
Claims 40-49, 51, 54, 55, 59, 60, 81-87 and 95 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
July 29, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116